Citation Nr: 0406187	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection residuals of frostbite, 
left foot.

2.  Entitlement to service connection residuals of frostbite, 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Winston-Salem, North Carolina.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in September 2003.  His 
testimony indicates that for approximately three weeks, he 
received inpatient treatment for a cold injury to his feet 
while in training in Bonn, Germany.  The testimony indicates 
that the veteran was hospitalized at the 8th Army Field 
Hospital in the town of "Slector" or "Mainz."  (Transcript 
(T.) at pp.3-4)  On a VA Form 21-4138 dated in March 2003, 
the veteran also stated that he was injured around November 
1965 and was hospitalized for three weeks and discharged in 
December.  Review of the veteran's service medical records 
has not revealed inpatient treatment for a cold injury.  The 
Board has also been unable to locate any specific request for 
these records from the Surgeon General or from the 8th Army 
Field Hospital itself.  With respect to Federal department or 
agency records, the efforts to obtain those records shall 
continue until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2003).  The Board observes that when 
the veteran underwent his separation physical examination in 
March 1969, he denied any history of medical treatment within 
the past five years.  While this inconsistency creates an 
issue of credibility, .e.g., a questionable memory, at this 
juncture the Board is of the opinion that it does not 
indicate that further efforts to locate the records would be 
futile or that the records do not exist.  In this regard, the 
Board observes that the medical history given in March 1969 
does in fact appear incomplete, in that, the veteran had been 
hospitalized in October 1965 for five days, had been 
"subsisting elsewhere" for an additional five days, and was 
placed on a physical profile for an acute illness.  This was 
not included in the medical history either.

The veteran's testimony also indicates that he was granted 
social security disability benefits.  (T. at pp. 6, 9).  
Review of the file indicates that the Social Security 
Administration's decision and records associated with the 
veteran's disability application have not been associated 
with his claims file.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  In accordance with the VCAA, the RO 
should take appropriate action to obtain 
or account for the service medical 
records, if any, which document 
inpatient treatment at the 8th Army Field 
Hospital in Germany between October and 
November 1965.  Action should include, 
at a minimum, a request for records 
maintained by the Surgeon General's 
Office.  If the records cannot be 
located, this should be documented in 
the claims file.  

2.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision(s) 
rendered and copies of any medical 
records reviewed in reaching such 
decision(s).  If the SSA has made no 
decision or has no records, this should 
be documented in the claims file.  

3.  The RO should readjudicate the 
issues of service connection for 
residuals of frostbite, left foot, and 
service connection for residuals of 
frostbite, right foot.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




